OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           OFFICIAL BUSINESS- "" *" "                      '""'^       N*
                                                            fr /ft (f^a^^^s
          STATE ©F TEXAS
          PENALTY FOR •               „.    imtllutrjr„^
10/1/2014 PRIVATE USE                                       0004279596        OCT02 2014
BUSBY, JOHNATHAN ISA
This is to advise that the.<$
                                           tjSFiwSWjr,l£DFR0M zWr?82!66°41-oi
                                     x«%^ed without written order the application for
writ of habeas corpus; olRhe(„.       of the trial court without a hearing.
                                                                           Abel Acosta, Clerk

           ^5^ JOHN                          ISAAC BUSBY
                                                                   !8809



      &*